department of the treasury internal_revenue_service commerce street dallas tx date date person to contact badge number contact telephone number contact address employer_identification_number uil tax_exempt_and_government_entities_division number release date org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked january 20xx for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations there under in our letters dated march 20xx march 20xx and april 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information you failed to file an annual return on form_990 for the year ended december 20xx our records also indicate you have not filed an annual return on form_990 since the year ended december 20xx sec_6033 provides that with certain exceptions every organization_exempt_from_taxation under sec_501 shall file an annual return sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information you fail to meet the operational requirements for continued exemption under sec_501 you have not provided requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication tax exempt ano government entities division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items legend org organization name president president issues xx date address address state state whether the tax-exempt status for org should be revoked since they failed to provide information verifying its continued qualification for exempt status facts org is a c tax exempt_organization with a foundation status the organization was established in december of 19xx the organization's current status indicates their still active and was granted exemption in june of 19xx the organization was determined to be a a public charity because they did not meet the requirements of a private_foundation they have a form_990 and form_941 filing requirement the only returns that have been filed by the organization was a for the quarter in 19xx a for the quarter in 20xx and a for the quarter in 20xx the organization filed for corporate status with the state of state on june 19xx according to the state secretary of state the status of org is active and the mailing address matches the service’s records address according to the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code the purpose of this organization is to provide solutions for women families and teens in crisis the organization shall be devoted to housing pregnant teens the organization shall provide 24-hour crisis line temporary emergency shelter for women and children drug and alcohol rehabilitation vocational and educational training counseling and family planning the 20xx period was selected for examination the organization did not have a website and no evidence was found on the internet or in databases used by the service showing org has recently done any activities several phone numbers were called that were used by the organization and its officers all of the numbers the organization listed on their application_for exemption did not work several officers board members and trustees were called to schedule an appointment and go over the examination procedures the only person that answered said she hasn't been involved with the organization for or years and most of the people she knew are no longer involved with the organization she recommended calling president the president all of the phone numbers for president were called earlier in the examination and nobody responded an initial appointment letter used when there is no prior taxpayer contact was sent to the service’s address of record all of the appointment letters that were sent to the organization included a document request form which listed documents that need to be reviewed the first appointment was scheduled on april 20xx pincite am the letter was returned with a message stating the post office was unable to forward the forwarding address is address city state on march 20xx two more appointment letters were sent to another address in the service's records address address city state and the forwarding address from the returned appointment letter numerous phone calls were made to the phone numbers used by the organization but nobody ever responded on april 20xx nobody from the organization called to confirm or reschedule the appointment that was scheduled on april 20xx two more appointment letters were sent by certified mail to the addresses used by the organization the second form 886-a catalog number 20810w page _1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org appointment was scheduled for may 20xx a m at the internal revenue service's office at address city state on april 20xx the return receipt from the appointment letter sent to address was returned and it was signed tax identification_number ein year period ended 20xx on may 20xx nobody showed up for the second time no response was received from any of the appointment letters or any of the phone calls that were made a 30-day_letter was sent by certified mail to the address in the service’s records the letter stated that revocation will be proposed if no response is received in days law sec_501 provides for exemption of organizations organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records render such statements make such returns and comply with such rules and regulation as the secretary_of_the_treasury or_his_delegate may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and to administer the form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date name of taxpayer org provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 failure to comply with this request for information could result in the loss of tax exempt status explanations of items tax identification_number ein year period ended 20xx revrul_59_95 1959_1_cb_627 states that an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations- as the secretary_of_the_treasury or_his_delegate may from time to time prescribe the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the taxpayer has not responded to any of the attempts to contact them their position is unknown government’s position org has failed to meet the reporting requirements of sec_6001 and sec_6033 by not providing the records required to determine if the organization was in fact operated for exempt purposes engaged in any legislative or political activities or if earnings inured to the benefit of private individuals the form_4564 requested documents such as bylaws and meeting minutes which needed to be reviewed to determine if organizational requirements were met the form_4564 requested documents such as copies of federal tax information returns filed and prior service audit reports letters correspondence which are needed to determine if the organization met all filing_requirements the form_4564 also requested documents such as books_and_records of assets liabilities receipts disbursements check register bank statements and a sample of source documents for expenses which are needed to determine how funds were used and whether they were used for charitable purposes form_4564 was sent to the organization numerous times they were given an adequate opportunity to provide the information letters were sent to the organization informing them that failure to respond or provide the requested documents may jeopardize the organizations exempt status the failure to provide books_and_records for the period ending december 20xx constitutes failure to comply with sec_1_6033-2 of the tax regulations cited above it has not been possible to determine if the organization is operated exclusively for exempt purposes within the meaning of internal department of the treasury-internal revenue service form 886-a catalog number 20810w -_-publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org revenue code sec_501 we propose to revoke the organization exemption under sec_501 of the code effective january 20xx tax identification_number ein year period ended 20xx conclusion the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 the failure to provide books_and_records to substantiate the organization's activities constitutes a failure to comply with sec_1_6033-2 of the tax regulations cited above they were given adequate opportunities to provide the information and they were advised of the consequences of failing to provide such information accordingly the organizations exempt status should be revoked effective january 20xx and there will be a form_1120 filing requirement for the subsequent tax periods department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page _
